Name: Commission Regulation (EEC) No 3188/87 of 23 October 1987 amending Regulation (EEC) No 3184/83 on the operation of the system of advances in respect of expenditure financed by the EAGGF Guarantee Section
 Type: Regulation
 Subject Matter: documentation;  EU finance;  accounting;  financing and investment;  financial institutions and credit; NA
 Date Published: nan

 No L 304/927 . 10 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3188/87 of 23 October 1987 amending Regulation (EEC) No 3184/83 on the operation of the system of advances in respect of expenditure financed by the EAGGF Guarantee Section THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricul ­ tural policy ('), as last amended by Regulation (EEC) No 3183/87 (2) and in particular Articles 4 and 5 thereof, Whereas Council Regulation (EEC) No 3183/87 intro ­ duces special rules for the financing of the common agri ­ cultural policy, whereas the effect of these rules is that, after the appropriations granted for 1987 have been used up and until a definitive system has been adopted , Member States must themselves mobilize the funds required to cover EAGGF expenditure ; whereas , pursuant to the same Regulation , the Commision grants monthly advances solely after Member States' expenditure has been entered in the accounts ; Whereas Commission Regulation (EEC) No 3184/83 (3), as amended by Regulation (EEC) No 3462/85 (4), lays down the detailed rules for the application of the present system of advances ; whereas this Regulation should be adapted to the new situation and Member States required to submit separate supporting statements according to the origin of the funds used by the paying departments and agencies ; Whereas Article 5a of Regulation (EEC) No 729/70 provides that interest may be paid on the funds mobilized by certain Member States ; whereas the procedures whereby such Member States are to declare the interest to be charged to the Community should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the EAGGF Committee, shall make available to Member States, within the limit of the budget appropriations the funds needed to cover the expenditure financed by the EAGGF Guarantee Section . An account shall be opened for this purpose by each Member State within the Treasury or some other financial insti ­ tution .' (b) Paragraph 3 is replaced by the following : '3 . Each Member State shall ensure the sound management of the financial means obtained in accordance with Article 4 (2), last subparagraph, of Regulation (EEC) No 729/70 and shall carry out their division between the paying services and organizations in such a way as to allow a similar rhythm of payment for all the expenditure financed by the Guarantee Section of the EAGGF.' 2 . Article 2 is replaced by the following : 'Article 2 Each paying department or agency shall keep accounts devoted exclusively to the use of the funds made available to it for payment of the expenditure referred to in Article 1 (2) of Regulation (EEC) No 729/70 .' 3 . Article 3 is amended as follows : (a) Paragraph 1 is replaced by the following : ' 1 . Not later than the 20th day of each month the Member States shall communicate to the Commission estimates of their financial require ­ ments , in triplicate .' (b) In paragraphs 2 and 3 , 'application ' is replaced by 'communication'. (c) Paragraph 4 is replaced by the following : '4 . Not later than the 10th day of each month Member States shall communicate to the Commission , by telecopy or by certified telex, the total amount of expenditure disbursed in the preceding month .' 4 . Article 4 is replaced by the following : 'Article 4 In accordance with the last subparagraph of Article 5 (2) (a) of Regulation (EEC) No 729/70 and on the basis of the information communicated to it in accor ­ dance with Article 3 , the Commission shall decide on and pay the monthly advances on the expenditure entered in the accounts .' HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 3184/83 is hereby amended as follows : 1 . Article 1 is amended as follows : (a) Paragraph 1 is replaced by the following : ' 1 . The Commission , after deciding on advances in accordance with the last subparagraph of Article 5 (2) (a) of Regulation (EEC) No 729/70 , (') OJ No L 94, 28 . 4 . 1970 , p. 13 . (2) See page 1 of this Official Journal . (3) OJ No L 320, 17 . 11 . 1983 , p. 1 . (4) OJ No L 332, 10 . 12 . 1985 , p . 25 . No L 304/ 10 Official Journal of the European Communities 27. 10 . 87 1 1 . The following Article is inserted : 'Article 9a Member States for which, pursuant to Article 5a of Regulation (EEC) No 729/70, it is decided that inte ­ rest is to be paid shall enter such interest in the accounts by applying the coefficient fixed in Commission Regulation (EEC) No 3187/87 Q laying down detailed rules for the application of that Article to the subtotal of expenditure shown each month in column (a) of Annex II . 0 OJ No L 304, 27. 10 . 1987, p. 8 . 12. Annex IVa, annexed to this Regulation , is inserted. 5 . Article 5 is replaced by the following : 'Article 5 During December, the Commission may decide upon a special advance to bring the total amount of advances granted in respect of the year into line with the total amount of expenditure chargeable to that year.' 6 . Article 6 is amended as follows : (a) Paragraphs ( 1 ) and (2) are replaced by the follo ­ wing : ' 1 . The expenditure referred to in Article 4 ( 1 ) of Regulation (EEC) No 1883/78 shall be deter ­ mined in accordance with Regulation (EEC) No 3247/81 . It must be declared in Annex II after being calculated in accordance with the method set out in Annex III for operations from October to August inclusive and the method set out in Annex VI for operations during September. 2 . The amount of this expenditure shall be entered in the accounts by the paying depart ­ ments and agencies in the month following the month to which the operations refer.' (b) The following paragraph 5 is added : '5 . Paragraphs (3) and (4) shall cease to apply in respect of operations from October 1987.' 7 . Article 7 ( 1 ) is replaced by the following : ' 1 . The monetary compensatory amounts charged or paid in respect of trade between the Member States must be declared as gross amounts in Annex II .' 8 . Article 8 is amended as follows : (a) In paragraph 2, 'application ' is replaced by 'communication '. (b) The following paragraph is added : '4 . The communications referred to in Article 3 (4) shall show these categories of expenditure separately.' 9 . Article 9 (2) (a) is replaced by the following : '(a) in respect of expenditure covered by Article 6, the date on which the paying department enters the amount in the accounts in accordance with para ­ graph 2 of that Article .' 10 . In Article 9 (6), '20 January' is replaced by '20 November'. Article 2 1 . When the paying departments and agencies have used up the funds of Community origin, they shall keep two sets of supporting statements as referred to in Article 3 of Regulation (EEC) No 3184/83 . 2. The two sets of statements shall be kept according to the origin of the funds used for payment of the expendi ­ ture in the current month . 3 . The supporting statements of expenditure paid with funds advances by the Commission shall be considered as the last statements in respect of 1987. 4 . The supporting statements of expenditure paid in 1987 with funds mobilized by the Member States pursuant to the last subparagraph of Article 4 (2) of Regu ­ lation (EEC) No 729/70 shall be considered as the first statements in respect of 1988 . The statements of cash position (Annexes I and IV to Regulation (EEC) No 3184/83) shall be replaced by a statement of cash position drawn up in accordance with Annex IV a to that Regula ­ tion . Total expenditure shall be entered in column (b) of Annex II to Regulation (EEC) No 3184/83 until the month of October 1988 inclusive . 5 . Any Community funds remaining available when paragraph 1 is applied shall be deducted from an advance made on expenditure entered in the accounts. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 October 1987. 27 . 10 . 87 Official Journal of the European Communities No L 304/11 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 October 1987 . For the Commission Frans ANDRIESSEN Vice-President ANNEX ANNEX IV a EAGGF Guarantee Statement of the cash position of Member State drawn up at (Article 4 (2), last subparagraph, of Regulation (EEC) No 729/70) 1 . Expenditure not covered by Community advances at the beginning of the month of 2. Expenditure of the month of 3 . Subtotal = 1 + 2 4. Advances made during the month for the month of 5. Expenditure not covered by advances at the end of the month of 3 - 4 - Total Stamp, date and signature of the department responsible